[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, Eastern Savings Bank, as assignee, has filed a motion for summary judgment in its action of foreclosure against CT Page 1796 the defendants, Mark Stepniewski and Jacqueline Finesod. The plaintiff also filed a memorandum in support of summary judgment, an affidavit of Robert Goodney, an Assistant Vice President of Eastern Savings Bank, a notice of default, a letter from the defendant's attorney, and two letters to the defendants. The defendants filed a memorandum in opposition, correspondence between the Resolution Trust Corp., and the defendant's attorney, and copies of canceled checks. The defendants also filed a supplemental memorandum in opposition.
Practice Book § 384 provides that summary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law." (Internal quotation marks omitted.) Waterand Way Properties v. Colt's Manufacturing, Co., 230 Conn. 660,664, 646 A.2d 143 (1994). "`In deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party . . . . The test is whether a party would be entitled to a directed verdict on the same facts.'" Haesche v. Kissner, 229 Conn. 213, 217, 640 A.2d 89
(1994).
The plaintiff has failed to include, among the evidence provided, copies of the note and mortgage which are the subject of this action. Therefore, the proof presented does not show that there is no genuine issue of material fact. Accordingly, the plaintiff's motion for summary judgment is denied.
D'ANDREA, J.